


Exhibit 10.3


ASBURY AUTOMOTIVE GROUP, INC.
AMENDED AND RESTATED
2002 EQUITY INCENTIVE PLAN


PERFORMANCE SHARE UNIT AWARD AGREEMENT
PERFORMANCE SHARE UNIT AWARD AGREEMENT UNDER THE ASBURY AUTOMOTIVE GROUP, INC.
AMENDED AND RESTATED 2002 EQUITY INCENTIVE PLAN, dated as of the Grant Date (as
defined in Exhibit A attached hereto), between Asbury Automotive Group, Inc., a
Delaware corporation (the “Company”), and the Grantee.


This Performance Share Unit Award Agreement (this “Award Agreement”) sets forth
the terms and conditions of an award of a number of performance share units
(“PSUs” and, together with the terms and conditions of the award, the
“Performance Award”) that are subject to the terms and conditions specified
herein (the “Award”) and that are granted to the Grantee under the Asbury
Automotive Group, Inc. Amended and Restated 2002 Equity Incentive Plan, as
amended and restated effective as of February 8, 2012 (the “Plan”). Each PSU
represents the right to receive one Share upon the vesting of such PSU.
The Grantee is given access to his or her own personal Smith Barney
secure/password protected website at www.benefitaccess.com. The Grant Date,
vesting information and number of PSUs issuable to the Grantee pursuant to this
Award are specified on this website and on Exhibit A.


SECTION 1. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:


“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.
“Change of Control” has the same meaning as ascribed to it in the Plan, as
amended from time to time, except that, in the case of a Grantee who is party to
an employment or severance agreement with the Company, the term “Change of
Control” shall have the meaning as ascribed to it in such employment or
severance agreement; provided that, if this Award is deemed to provide for the
deferral of compensation that is subject to Section 409A of the Code, then
notwithstanding any such definition of Change of Control in an applicable
employment or severance agreement, the definition of Change of Control in the
Plan shall apply.
“Determination Date” means the date, as determined by the Committee, on which
the Committee determines whether and to what extent the Performance Goals with
respect to the Award have been achieved; provided that such date shall be no
later than March 31, 20__.
SECTION 2. (a) Performance-Based Right to Payment. The number of PSUs that shall
be issued pursuant to the Performance Award (as set forth in Exhibit A) shall be
determined based on the Company's achievement of Performance Goals. On the
Determination Date, the Committee in its sole discretion shall determine whether
and to what extent the Performance Goals as set forth on Exhibit A have been
attained. Except as otherwise provided in Section 6 of this Award Agreement, the
number of PSUs with respect to the Grantee's Performance Award shall be
contingent on the attainment of the Performance Goals. Accordingly, except as
otherwise provided in Section 6 of this Award Agreement, the




--------------------------------------------------------------------------------




Grantee shall not become entitled to the Performance Award subject to this Award
Agreement unless and until the Committee determines that the Performance Goals
have been attained. Upon such determination by the Committee and subject to the
provisions of the Plan and this Award Agreement, the Grantee shall be entitled
to the Performance Award as corresponds to the Performance Goals attained (as
determined by the Committee in its sole discretion based on the formulae set
forth in Exhibit A). Furthermore, pursuant to Section 4 of this Award Agreement
(except as otherwise provided therein) and except as otherwise provided in
Section 6 of this Award Agreement, in order to be entitled to vesting with
respect to any Performance Award, the Grantee must be employed by the Company or
an Affiliate on each applicable Vesting Date (as defined in Exhibit A); provided
that, to the extent payments pursuant to this Award Agreement are attributable
to Dividend Equivalents (as defined in Section 3 of this Award Agreement), such
payments shall be made in cash in accordance with Section 3 of this Award
Agreement.
(a) Payment of Award. Payments in respect of any PSUs that vest in accordance
herewith shall be made to the Grantee (or in the event of the Grantee's death,
to his or her estate) in whole Shares. Payments in respect of any Dividend
Equivalents shall be made in cash. The Committee shall determine the date on
which payments pursuant to this Award Agreement shall be made (the “Payment
Date”); provided that the Payment Date shall not be any earlier than the
Determination Date. Notwithstanding anything herein to the contrary, the Payment
Date shall be made as soon as administratively practicable after each Vesting
Date or as otherwise provided in Section 6 of this Award Agreement, as
applicable, but in any event within the “short-term deferral” period pursuant to
Section 1.409A-1(b)(4) of the Department of Treasury regulations.


SECTION 3. Dividend Equivalents. Each PSU granted hereunder is hereby granted in
tandem with a corresponding dividend equivalent (“Dividend Equivalent”), which
Dividend Equivalent shall remain outstanding from the Grant Date until the
earlier of the payment or forfeiture of the PSU to which it corresponds. The
Grantee shall be entitled to accrue and/or receive payments equal to dividends
declared, if any, on the Shares underlying the PSUs to which such Dividend
Equivalent relates, payable in cash and subject to the vesting of the PSUs to
which it relates, at the time the Shares underlying the PSUs is paid pursuant to
Section 2(b) hereof. Dividend Equivalents shall not entitle the Grantee to any
payments relating to dividends declared after the earlier to occur of the
payment or forfeiture of the PSUs underlying such Dividend Equivalents. Dividend
Equivalents and any amounts that may become distributable in respect thereof
shall be treated separately from the PSUs and the rights arising in connection
therewith for purposes of the designation of time and form of payments required
by Section 409A of the Code.


SECTION 4. Forfeiture of Performance Awards. If the Grantee's employment with
the Company and its Affiliates terminates prior to the Vesting Date, the
Grantee's rights with respect to this Award Agreement shall immediately
terminate, and the Grantee shall be entitled to no payments or benefits with
respect thereto, unless the Committee, as permitted pursuant to the terms of the
Plan, determines in its sole discretion otherwise (in which case any payment to
be made to the Grantee pursuant to this Award Agreement shall be made to the
Grantee on the Payment Date and, for the avoidance of doubt, within the period
required by Section 409A of the Code, such that it qualifies as a “short-term
deferral” pursuant to Section 1.409A-1(b)(4) of the Department of Treasury
regulations).


SECTION 5. Recoupment. Any payment made pursuant to the terms of this Award
Agreement is subject to the terms and conditions of the Company's recoupment
policy (as previously adopted on February 17, 2010 (attached as Exhibit B to the
Company's Corporate Governance Guidelines), and as it may be amended or restated
from time to time. Notwithstanding the foregoing, the Company may, in its sole
discretion, implement any recoupment or clawback policies or make any




--------------------------------------------------------------------------------




changes to any of the Company's existing recoupment or clawback policies, as the
Company deems necessary or advisable in order to comply with applicable law or
regulatory guidance (including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act), and the Grantee hereby acknowledges and
agrees that the Award will be subject to any recoupment or clawback policies so
implemented or revised.


SECTION 6. Change of Control. In the event of a Change of Control after the
Grant Date, any unvested PSUs, and corresponding Dividend Equivalents, with
respect to the Performance Award, shall be subject to Section 8 of the Plan.


SECTION 7. Grant Subject to Plan Provisions. This Award is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. The grant and terms
of this Award are subject to the provisions of the Plan and to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (a) rights and obligations with respect
to withholding taxes, (b) the registration, qualification or listing of the
Company's shares, (c) capital or other changes of the Company and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Award pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder. This Award
is granted pursuant to Section 6(g) of the Plan and is intended to qualify as
qualified “performance-based compensation” under Section 162(m) of the Code.


SECTION 8. Certain Rights as a Stockholder. The Grantee shall not have any
rights or privileges of a stockholder (i) with respect to the PSUs that may be
issued and delivered to the Grantee or the Grantee's legal representative on the
Payment Date pursuant to this Award; or (ii) upon the issuance of any
Performance Awards, unless and until such Performance Award or any portion
thereof, is fully vested in accordance with the terms of this Award Agreement.


SECTION 9. No Employment or Other Rights. The grant of this Award shall not
confer upon the Grantee any right to be retained as a director, officer or
employee of or to the Company or any of its Affiliates and shall not interfere
in any way with the right of the Company and its Affiliates to terminate the
Grantee's employment or service at any time. The right of the Company and its
Affiliates to terminate at will the Grantee's employment or service at any time
for any reason, free from any liability or any claim under the Plan or this
Award Agreement, is specifically reserved unless otherwise expressly provided in
the Plan or in this Award Agreement.


SECTION 10. Non-Transferability of Performance Awards. The Grantee's rights and
interests under this Award Agreement or any unvested Performance Awards may not
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee except, in the event of the Grantee's death, by shall
or by the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.


SECTION 11. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.


SECTION 12. Taxes, Consents, Stop Transfer Orders and Legends. (a) Taxes. The




--------------------------------------------------------------------------------




delivery of Shares and the payment of any Dividend Equivalents are conditioned
on satisfaction of any applicable withholding taxes in accordance with Section
9(d) of the Plan. The Grantee is solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with this
Award Agreement and the Award (including, but not limited to, any taxes arising
under Section 409A of the Code), and the Company shall not have any obligation
to indemnify or otherwise hold the Grantee harmless from any or all of such
taxes. The Committee shall have the discretion to unilaterally modify this Award
Agreement or the Award in a manner (i) that it in good faith believes conforms
with the requirements of Section 409A of the Code and (ii) for any distribution
event that could be expected to violate Section 409A of the Code, in order to
make the distribution only upon a “permissible distribution event” within the
meaning of Section 409A of the Code (as determined by the Committee in good
faith). The Committee shall have the sole discretion to interpret the
requirements of the Code, including, without limitation, Section 409A of the
Code, for purposes of the Plan, this Award Agreement and the Award.


(a) Consents. The Grantee's rights in respect of Performance Awards are
conditioned on the receipt to the full satisfaction of the Committee of (i) any
required consents that the Committee may determine to be necessary or advisable
(including, without limitation, the Grantee's consenting to the Company's
supplying to any third-party recordkeeper of the Plan such personal information
as the Committee deems advisable to administer the Plan) and (ii) the Grantee's
making or entering into such written representations, warranties and agreements
in connection with the acquisition of any Shares pursuant to this Award as the
Committee may request in order to comply with applicable securities laws or this
Award.
(b) Stop Transfer Orders and Legends. All certificates for Shares or other
securities of the Company or any Affiliate delivered under the Plan pursuant to
this Award shall be subject to such stop transfer orders and other restrictions
as the Committee may deem advisable under the Plan or the rules, regulations,
and other requirements of the SEC, any Securities Exchange, and any federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.


SECTION 13. Committee Discretion. Subject to the terms of the Plan, the
Committee shall have full and plenary discretion with respect to any actions to
be taken or determinations to be made in connection with this Award Agreement,
and its determinations shall be final, binding and conclusive.


SECTION 14. Confidentiality. The Grantee hereby agrees to keep confidential, and
to not disclose to anyone, the existence and terms of this Award Agreement
(including, without limitation, the Performance Goals set forth on Exhibit A),
except to the Grantee's immediate family and the Grantee's financial and legal
advisors, or as may be required by law or ordered by a court with valid
jurisdiction over such matter. The Grantee further agrees that any disclosure to
the Grantee's immediate family and the Grantee's financial and legal advisors
shall only be made after such individuals or entities acknowledge and agree to
maintain the confidentiality of this Award Agreement and its terms.


SECTION 15. Applicable Law. The validity, construction, interpretation and
effect of this Award Agreement shall be governed by and determined in accordance
with the laws of the State of Delaware without giving effect to the conflict of
laws provisions thereof.


SECTION 16. Notice.


(a) General. All notices, requests, demands and other communications required or
permitted to be given under the terms of this Award Agreement shall be in
writing and shall be deemed to




--------------------------------------------------------------------------------




have been duly given when delivered by hand or overnight courier or three
Business Days after they have been mailed by U.S. registered mail, return
receipt requested, postage prepaid, addressed to the other party as set forth
below:
If to the Company:
Asbury Automotive Group, Inc.
2905 Premiere Parkway NW, Suite 300
Duluth, GA 30097
Attention: General Counsel
Fax : (678) 542-2680
If to the Grantee:
At the then-current address shown on the payroll of the Company.



The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above. Notwithstanding the above, the Company and its Affiliates may provide
notice to the Grantee by e-mail or other electronic means to which the Grantee
has regular access.


(b) Electronic Delivery of Plan Documents. The documents relating to the Plan
and this Award (which may include but do not necessarily include, and are not
limited to, any Plan prospectus, Award Agreement, or other related documents)
may be delivered to the Grantee electronically. Such means of delivery may
include but do not necessarily include, and are not limited to, the delivery of
a link to the internet site of a third party involved in administering the Plan
or to a Company intranet site, the delivery of documents to the Grantee at the
e-mail address, if any, provided for the Grantee by the Company, or such other
means of delivery determined at the Committee's discretion.


(c) Consent to Electronic Delivery. The Grantee acknowledges that he/she has
read this Section 16 and consents to the electronic delivery of the Plan
documents, as described in this Section 16. The Grantee understands that an
e-mail account and appropriate hardware and software, including, but not limited
to, a computer or compatible cell phone and an internet connection, will be
required to access documents delivered by e-mail. The Grantee acknowledges that
he/she may receive from the Company a paper copy of any documents delivered
electronically at no cost if he/she provides written notice to the Company in
the manner specified above. The Grantee further acknowledges that he/she will be
provided with a paper copy of any documents delivered to him/her electronically
if electronic delivery fails. Similarly, the Grantee understands that he/she
must provide the Company or any designated third party with a paper copy of any
documents delivered by him/her electronically if electronic delivery fails.
Also, the Grantee understands that his/her consent may be revoked or changed at
any time if he/she provides written notice of such revised or revoked consent to
the Company in the manner specified above. Finally, the Grantee understands that
he/she is not required to consent to electronic delivery.


SECTION 17. Section 409A. This Award Agreement and the Award are intended to be
exempt from the provisions of Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder, as
providing for any payments to be made within the applicable “short-term
deferral” period (within the meaning of Section 1.409A-1(b)(4) of the Department
of Treasury regulations) following the lapse of a “substantial risk of
forfeiture” (within the meaning of Section 1.409A-1(d) of the Department of
Treasury regulations). Notwithstanding any provision of this Award Agreement to
the contrary, in the event that the Committee determines that the Award may be
subject to Section 409A of the Code, the Committee may adopt such amendments to
this Award Agreement or adopt other policies and procedures (including, but not
limited to, amendments, policies and procedures with retroactive effect), or
take any other actions, that the Committee determines are necessary or
appropriate to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax




--------------------------------------------------------------------------------




treatment of the benefits provided with respect to the Award, or (b) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of penalty taxes under Section 409A
of the Code.


SECTION 18. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement, the Plan or any provision thereof.


SECTION 19. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair the Grantee's rights under this Award Agreement shall not to that extent
be effective without the Grantee's consent (it being understood, notwithstanding
the foregoing proviso, that this Award Agreement and the Performance Awards
shall be subject to the provisions of Sections 4, 6(g)(v) (including, without
limitation, in connection with adjustments to the number or identity of peer
companies), 7(a), 7(c) (including, without limitation, in connection with
adjustments to the number or kinds of shares, security or other property subject
to this Award Agreement), 8 and 9(s) of the Plan).


SECTION 20. Restrictive Covenants. (a) Non-Competition. In consideration of the
Company's grant of the Award to the Grantee, the Grantee agrees that, during the
Restricted Period (as defined in Section 20(i) of this Award Agreement), the
Grantee will not, directly or indirectly (except on behalf of or with the prior
written consent of the Company, which consent may be withheld in the Company's
sole discretion): (i) provide services of a leadership, management, executive,
operational, or advisory capacity and/or participate in the ownership of or
provide financial backing to an automotive dealership that is located within the
Area (as defined in Section 20(i) of this Award Agreement); (ii) provide
senior/corporate level leadership, executive, operational, or advisory services
to any corporate competitor of the Company or its Affiliates who owns or
operates one or more automotive dealerships within the Area; or (iii) provide
services of a leadership, management, executive, operational, or advisory
capacity for anyone or any business whose focus is buying, conglomerating, or
otherwise acquiring one or more automotive dealerships that are located within
the Area. For purposes of this Section 20(a), the Grantee acknowledges and
agrees that the Company and its Affiliates conduct business in the Area and that
the Area is a reasonable geographic limitation. Notwithstanding anything to the
contrary contained herein, the Company hereby agrees that the covenants set
forth in this Section 20(a) shall not be deemed breached as a result of the
passive ownership by the Grantee of: (A) less than an aggregate of 5% of any
class of stock of a business that competes with the Company; or (B) less than an
aggregate of 10% in value of any instrument of indebtedness of a business that
competes with the Company. The Company further agrees that nothing in this
Section 20(a) prohibits the Grantee from accepting employment from, or
performing services for, businesses engaged in the finance industry, or
businesses engaged in the manufacturing and/or sale of automobile parts or the
provision of automotive service; provided that such businesses do not also
engage in the retail sale of automobiles within the Area. By way of example, as
of the Grant Date, nothing in this Section 20(a) would prohibit the Grantee from
working with such businesses as American General Finance, NAPA Auto Parts, or
Goodyear.


(b)    Non-Solicitation; No-Hire. In consideration of the Company's grant of the
Award to the Grantee, the Grantee agrees that, during the Restricted Period, the
Grantee will not, directly or indirectly, solicit, recruit or hire any employee
of the Company or its Affiliates (or any person who was an employee of the
Company or its Affiliates during the 12-month period immediately preceding such




--------------------------------------------------------------------------------




solicitation, recruitment or hire) or encourage any such employee to terminate
employment with the Company or its Affiliates.
(c)    Non-Disparagement. In consideration of the Company's grant of the Award
to the Grantee, the Grantee agrees that, during the Restricted Period, the
Grantee will not (i) publicly criticize or (ii) in any unflattering way, speak
of, write about, or publish about, the Company, its Affiliates, and/or any of
their officers, stockholders, directors, employees, agents, business partners,
successors or assigns, in each case other than truthful testimony given under
oath with respect to legal proceeding.


(d)    Protection of Company Information. In consideration of the Company's
grant of the Award to the Grantee, the Grantee agrees as follows:


(i) Confidentiality. All Company Information (as defined in Section 20(i) of
this Award Agreement) received or developed by the Grantee while employed by the
Company or its Affiliates is confidential to and will remain the sole and
exclusive property of the Company and its Affiliates. Except to the extent
necessary to perform the duties assigned to the Grantee by the Company, the
Grantee will hold such Company Information in trust and in the strictest
confidence. The Grantee agrees that: (A) the Grantee will protect all Company
Information from disclosure and will in no event take any action causing any
Company Information to lose its character as Company Information, or fail to
take the action necessary in order to prevent any Company Information from
losing its status as Confidential Information (as defined in Section 20(i) of
this Award Agreement) or Trade Secrets (as defined in Section 20(i) of this
Award Agreement); and (B) the Grantee will not, directly or indirectly, use,
reproduce, publish, disseminate or otherwise disclose any Company Information
(or any physical embodiments thereof) to any third party without the prior
written consent of the Company, which may be withheld in the Company's absolute
discretion.
(ii) Return of Company Property. Upon request by the Company or its Affiliates,
and in any event upon termination of the Grantee's employment with the Company
for any reason, the Grantee will promptly deliver to the Company all property
belonging to the Company or its Affiliates, including, without limitation,
electronic property of any type, and all Company Information (and all
embodiments thereof) then in the Grantee's custody, control or possession.
(iii) Survival. The restrictions on the Grantee's use or disclosure of all
Company Information, as set forth in this Section 20(d), shall apply throughout
the Restricted Period and for an additional one year thereafter and, with
respect to Trade Secrets, shall survive beyond such period for so long as such
information qualifies as a Trade Secret by the law of the applicable state.
(e)    Developments. In consideration of the Company's grant of the Award to the
Grantee, the Grantee agrees to disclose and hereby irrevocably assigns to the
Company (or any Person designated by the Company) all inventions, improvements,
discoveries, methods, developments and works of authorship, whether patentable
or copyrightable or not, which have utility in or relate to the Company's or its
Affiliates' business and are created, made, conceived or reduced to practice by
the Grantee or under the Grantee's direction or jointly with others either prior
to (but only to the extent not assigned to prior employers) or during the
Grantee's employment with the Company or its Affiliates, whether or not during
normal working hours or on the premises of the Company or its Affiliates (all of
the foregoing, collectively, the “Developments”). In the event the foregoing
assignment is ineffective, each of the Company and its Affiliates is hereby
granted a royalty-free, sublicensable, transferable, irrevocable, perpetual,
worldwide license to make, have made, modify, use, sell, offer for sale and
otherwise exploit such Developments as part of or in connection with any
product, process or machine. In addition, the Grantee acknowledges and agrees
that all Developments which are protectable by copyright are, to the




--------------------------------------------------------------------------------




extent permitted by applicable law, “works made for hire,” as that term is
defined in the United States Copyright Act. The Grantee agrees (at the sole cost
and expense of the Company and its Affiliates) to do all things that the Company
or its Affiliates may reasonably deem necessary or desirable in order to protect
their rights and interests in any Development to will cooperate fully with the
Company and its Affiliates, both during and after the Grantee's employment with
the Company or its Affiliates, with respect to the procurement, maintenance and
enforcement of all intellectual property rights relating to Developments,
(including with respect to the execution of applications, powers of attorney and
other documents). If the Company is unable, after reasonable effort, to secure
the Grantee's signature on any such documents, any executive officer of the
Company is expressly authorized, and the Grantee hereby irrevocably designates
and appoints such executive officer of the Company as the Grantee's agent and
attorney-in-fact, to execute any such papers on the Grantee's behalf and to take
any and all other actions that the Company or its Affiliates may deem necessary
or desirable to protect their rights and interests in any Development.
(f)    Confirmation of Obligations. Upon the Grantee's termination of employment
with the Company, the Grantee agrees to re-confirm the Grantee's commitment to
the post-employment restrictive covenants in this Section 20.


(g)    Construction. The Grantee agrees that the provisions of this Section 20
are reasonable and properly required for the adequate protection of the business
and the goodwill of the Company and its Affiliates. However, if a judicial
determination is made that any of the provisions of this Section 20 constitute
an unreasonable or otherwise unenforceable restriction against the Grantee, such
provision(s) shall be modified or severed so as to permit enforcement of the
provision(s) to the extent deemed reasonable.


(h)    Remedies. The Grantee acknowledges that the remedy at law available to
the Company for breach of any of the Grantee's obligations under this Section 20
would be inadequate and that damages flowing from such a breach may not readily
be susceptible to being measured in monetary terms. Accordingly, in addition to
any other rights or remedies that the Company or its Affiliates may have at law,
in equity or under this Award Agreement (including, without limitation, the
Company's right to cease or recover any severance payments to the Grantee), upon
proof of the Grantee's violation of any provision of this Section 20, the
Company and its Affiliates will be entitled to immediate injunctive relief and
may obtain a temporary order restraining any threatened or further breach,
without the necessity of proof of actual damage or the posting of any bond.
Notwithstanding the foregoing, all payments pursuant to the terms of this Award
Agreement are subject to the terms and conditions of this Section 20, and may be
subject to non-payment or clawback, as applicable, in the event of the Grantee's
breach of any of the provisions of this Section 20. Notwithstanding anything to
the contrary in this Award Agreement, the restrictive covenants and other
obligations set forth in this Section 20 are independent, and are not intended
to limit the application or enforceability, of any restrictive or other
covenants contained in any other agreement between the Company and the Grantee.


(i)    Applicable Definitions. As used in this Section 20, the following terms
shall have the meanings set forth below:


“Area” means the combined region generated by all regions within a fifty-mile
radius of either (i) the Company's headquarters or (ii) any dealership owned by
or affiliated with the Company or its Affiliates, as of the last date of
Grantee's employment.
“Company Information” means Confidential Information and Trade Secrets, as those
terms




--------------------------------------------------------------------------------




are defined below.
“Confidential Information” means data and information relating to the business
of the Company or its Affiliates (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Grantee or of which the Grantee
became aware as a consequence of or through the Grantee's relationship to the
Company or its Affiliates, and which has value to the Company or its Affiliates
and is not generally known to their competitors. Confidential Information shall
not include any data or information that has been voluntarily disclosed to the
public by the Company or that has been independently developed and disclosed by
others, or that otherwise entered the public domain through lawful means.
“Restricted Period” means the period during which the Grantee is employed by the
Company or its Affiliates, plus the period of [six months / one year depending
on the Grantee's level of employment with the Company] thereafter.
“Trade Secrets” means information, including, but not limited to, technical or
non-technical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans or lists of actual or potential customers or suppliers which (i)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy, or
as otherwise defined by applicable state law. For the avoidance of doubt, the
provisions in this Section 20 restricting the use of Trade Secrets shall survive
termination of (A) this Award Agreement and (B) termination of the Grantee's
employment with the Company and its Affiliates, and shall survive for so long as
is permitted by law.




